 

Case 1:14-cv-05831-GBD-GWG Document 369

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GENOMMA LAB USA, INC.,

 

 

 

 

 

Plaintiff, 14 CIVIL 5831 (GBD) (GWG)
v. JUDGMENT
VENUS AMERICA CORPORATION, CARLOS

CARRUITERO and PRESTIGE UNIVERSAL
MEDIA LLC,

 

Defendants.

 

The Court having granted the motion of Smith, Gambrell & Russell LLP to withdraw as
attorneys for defendant Prestige Universal Media LLC, and defendant Prestige Universal Media
LLC having failed to appear by new counsel, and the Court having determined there is no just
reason for delay in entering final judgment on Plaintiffs claims against defendant Prestige
Universal Media LLC because the only claims remaining are in the nature of post-judgment
proceedings against defendant Carlos Carruitero,

It is hereby ORDERED, ADJUDGED AND DECREED: That Plaintiff GENOMMA
LAB USA, INC. shall have judgment in the total sum of $26,012,816 as against Defendant
PRESTIGE UNIVERSAL MEDIA LLC.

DATED: New York, New York
PEt a Dyer

So Ordered: RUBY J. KRAJICK

Grin B Date BY

arin ©
C epee Deputy Clerk

 

Clerk of Court

 

 

 
